Citation Nr: 0201426	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  01-05 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for back pain, dorsal 
spine, upper shoulders and upper extremities with back 
strain, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1976 to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2000 by the 
Department of Veterans Affairs (VA) Portland Oregon, Regional 
Office (RO).  A hearing was held at the RO in November 2001 
before the undersigned Member of the Board.  

The Board notes that during his hearing the veteran raised a 
claim for an increased rating on an extra-schedular basis by 
stating that he had missed several months of work as a result 
of the service-connected disability.  Similarly, in his 
substantive appeal statement of June 2001 he indicated an 
intent to raise claims for service connection for the lumbar 
spine, a depressive disorder, and a somatoform disorder.  
Those issues, however, have not been adjudicated or prepared 
for appellate review.  Accordingly, the Board refers the 
issues to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  There is no evidence of ankylosis of the dorsal spine, 
either favorable or unfavorable, and the disorder is not 
productive of manifestations of a severe strain such as 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for back pain, dorsal spine, upper shoulders and upper 
extremities with back strain are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5288, 5291, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing.  The claims file 
contains the veteran's service medical records.  The post-
service treatment records have also been obtained.  The 
veteran has been afforded a disability evaluation examination 
by the VA to assess the severity of his disability.  With 
regard to the adequacy of the examination, the Board notes 
that the examination report reflects that the examiner 
recorded the past medical history, noted the veteran's 
current complaints, conducted an examination, and offered 
appropriate assessments and diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination report and the other evidence of 
record provide sufficient information to adequately evaluate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that the RO made a mistake by denying 
his claim for an increased rating for his dorsal spine 
disorder.  He asserts that the severity of the disorder is 
not adequately represented by the current 20 percent 
disability rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
an increased rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Both the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  See 38 C.F.R. 
§ 4.14.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5291, a 
noncompensable rating is warranted when there is slight 
limitation of motion of the dorsal spine.  A 10 percent 
rating is warranted for moderate or severe limitation of 
motion.  A 20 percent rating may be assigned under Diagnostic 
Code 5288 if there is favorable ankylosis of the thoracic 
spine.  A 30 percent rating may be assigned if there is 
unfavorable ankylosis.   

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

In the alternative, when an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, a noncompensable rating is 
warranted where a strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position. A 40 percent rating is 
warranted if the strain is severe with listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

The Board has considered the full history of the disorder.  A 
service medical record dated in September 1976 shows that the 
veteran was referred for physical therapy for treatment of 
mid back pain with some paraspinal spasm and tenderness.  

In April 1977, after separation from service based on 
nonmedical considerations, the veteran filed a claim for 
disability compensation.  The report of an examination 
conducted by the VA in June 1977 shows that the diagnoses 
were (1) back pain, dorsal and into upper shoulders and upper 
extremities, history of without objective abnormality to 
explain symptoms; and (2) scoliosis, idiopathic with 
associated back strain, chronic.  Subsequently, in a decision 
of August 1977, the RO granted service connection for the 
disorder, and assigned a 10 percent disability rating.  

In a decision of March 1986, the RO denied service connection 
for a low back disorder.  The veteran did not perfect an 
appeal of that decision.  In a decision of September 1995, 
the RO confirmed the 10 percent rating for the dorsal spine 
disorder, and denied service connection for a neck disorder.  

The current claim was initiated by the veteran in December 
1999.  The RO initially denied entitlement to a rating higher 
than 10 percent in a decision of January 2000.  Later, in 
March 2001, the RO increased the rating for the disorder to 
20 percent. The issue is still considered to be on appeal as 
the veteran has not withdrawn it.  A claimant will generally 
be presumed in such cases to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The evidence which has been developed in connection with the 
current claim includes testimony given by the veteran at the 
hearing held in November 2001.  He said that he injured his 
back in service when attempting to pick up a heavy-set man 
and that ever since then any kind of lifting aggravated the 
problem.  He said that he could not bend down to wash his 
feet when taking a shower, and that bending over the sink to 
brush his teeth hurt his back.  He also reported having pain 
in the hip area, and using a back brace.  He said that 
sometimes it hurt so badly that he could not move his leg, 
and he had to stay in bed.  He asserted that all of his back 
problems are associated with his service-connected 
disability.  

The medical evidence includes a record from the Providence 
Portland Medical Center dated August 27, 1999, which shows 
that the veteran reported a complaint of having bilateral 
shoulder pain and upper back pain which started three days 
earlier.  He had been working in a graveyard doing digging 
and lifting, and when he got home and went to bed he felt a 
snapping sensation in his back.  Subsequently, he had what he 
described as a severe pain in the upper thoracic portion of 
his back.  He denied having any numbness or paresthesia.  He 
said that it was difficult to carry his head erect because of 
the pain.  He had no low back discomfort.  

The hospital record further shows that physical examination 
showed that he was alert, and uncomfortable appearing, 
sitting on the examination table in a stooped position.  On 
examination of his neck, he had no tenderness to palpation of 
the spinous processes or paraspinous musculature of the 
cervical or thoracic spine.  He was tender with palpation of 
the soft tissue of the posterior aspect of his shoulder, 
primarily inferior to the spine of the scapula bilaterally, 
and to a lesser extent to palpation to the middle third of 
the trapezii bilaterally.  Deep tendon reflexes were 1+ and 
symmetrical.  Motor testing revealed good strength 
throughout.  Sensation was intact.  The impression was 
shoulder strain post overexertion.  The treatment plan 
included taking Tylenol III, Flexeril, and Naprosyn.  He was 
instructed to rest and use ice compresses, and to follow up 
with the VA hospital within the next five days.  He was 
discharged ambulatory and in good condition.  An addendum 
shows that the veteran was provided with a soft cervical 
collar at his request.  

A VA emergency room record which is also dated August 27, 
1999, shows that the veteran reported having pain in the 
shoulder blades which radiated to the neck.  He said that 
something had snapped in his back while he was sleeping three 
days ago.  The assessment was alteration in comfort.  A VA 
record dated September 7, 1999 shows that the veteran was 
seen for treatment of a lipoma.  There was no further 
notation regarding the back and shoulder pain.  

The report of an orthopedic examination conducted by the VA 
in December 1999 shows that the veteran gave a history of 
suffering lifting injuries to his back while in the military.  
He reported having chronic back pain and had worn a back 
brace for the past twenty years.  He complained of pain in 
the lower back, which radiated into the thoracic and cervical 
areas, causing a headache.  He said he also had shooting 
pains into the legs which were somewhat nondescript.  He 
reported morning stiffness of his spine, and exacerbation 
with coughing and sneezing.  He avoided bending.  Walking 
exacerbated the pain.  Standing tended to help.  He used 
Naproxen, Vicodin, ibuprofen, and methocarbamol provided by 
the VA emergency room.  He reported that flare-ups of the 
pain occurred about one week out of the month.  Usually, 
these occurred if he slept wrong or lifted or bent.  He said 
that when this occurs his neck locks up and he cannot move it 
at all, and that this occurs as well with his lumbar spine.  
He reportedly had some incoordination in the upper 
extremities during flare-ups, and tended to drop things.  He 
had increased muscular fatigue in the lower extremities, with 
diminished endurance during those episodes.  He had not had 
any spinal surgery.  He did not have a primary care doctor at 
the moment.  

On physical examination, the veteran was well developed, well 
nourished, and pleasant.  He walked into the examining room 
holding his back rather stiffly.  There was tenderness of the 
lower lumbar area, the sacroiliac areas, as well as the 
rhomboidal, trapezial, and cervical muscular regions.  On 
range of motion testing, the cervical spine had 20 degrees of 
forward flexion, 20 degrees of hyperextension, rotation of 30 
degrees in both directions, and lateral bending to 20 degrees 
in both directions.  The lumbar range of motion was to 30 
degrees of forward flexion limited by pain, zero degrees of 
hyperextension limited by pain, lateral bending to 15 degrees 
in both directions, and rotation to 15 degrees in both 
directions.  Deep tendon reflexes were equal at the biceps 
and triceps, knees and ankles.  Sensation was intact 
throughout with the exception of the first toe of the right 
foot.  Motor testing revealed biceps and triceps strength, 
and strength in the quadriceps and anterior tibia group to be 
5/5.  There was no measurable atrophy.  Incidentally noted 
was muscle spasm in the lumbar musculature and rhomboidal 
areas.  The trapezial muscles were quite tender but were not 
spastic.  The diagnosis was chronic cervical, thoracic, and 
lumbar spine with loss of range of motion and chronic pain 
and very early degenerative joint disease.  

The Board finds that there is no evidence of ankylosis, 
either favorable or unfavorable.  Also , even assuming that 
all of the veteran's symptomatology is associated with his 
service-connected disability, the Board finds that the 
disorder is not productive of manifestations of a severe 
strain such as listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Although the disorder is 
productive of some pain and discomfort, those symptoms are 
adequately reflected in the current disability rating.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 20 percent for back pain, 
dorsal spine, upper shoulders and upper extremities with back 
strain are not met.


ORDER

An increased rating for back pain, dorsal spine, upper 
shoulders and upper extremities with back strain, currently 
rated as 20 percent disabling, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

